
	
		I
		111th CONGRESS
		1st Session
		H. R. 327
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Hastings of
			 Florida (for himself, Ms.
			 Ros-Lehtinen, Ms. Wasserman
			 Schultz, Mr. Mario Diaz-Balart of
			 Florida, Mr. Meek of
			 Florida, Mr. Brown of South
			 Carolina, Mr. Bishop of
			 Georgia, Mr. Mack,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Ms. Bordallo,
			 Ms. Castor of Florida,
			 Mr. Wexler,
			 Mr. McIntyre,
			 Mr. Moore of Kansas,
			 Mr. Bilirakis,
			 Mr. Weiner,
			 Mr. Melancon, and
			 Mr. Buchanan) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology
		
		A BILL
		To establish the National Hurricane Research Initiative
		  to improve hurricane preparedness, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Hurricane Research Initiative
			 Act of 2009.
		2.DefinitionsIn this Act:
			(1)DirectorThe
			 term Director means the Director of the National Science
			 Foundation.
			(2)Under
			 SecretaryThe term Under Secretary means the Under
			 Secretary for Oceans and Atmosphere of the Department of Commerce.
			(3)StateThe
			 term State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United
			 States Virgin Islands, the Northern Mariana Islands, and any other territory or
			 possession over which the United States has jurisdiction.
			3.National
			 Hurricane Research Initiative
			(a)Requirement To
			 establishThe Under Secretary and the Director shall establish an
			 initiative known as the National Hurricane Research Initiative for the purposes
			 described in subsection (b).
			(b)PurposesThe
			 purposes of the National Hurricane Research Initiative shall be to set research
			 objectives based upon the findings of the January 12, 2007, National Science
			 Board report entitled Hurricane Warning: The Critical Need for National
			 Hurricane Research Initiative—
				(1)to
			 make recommendations to the National Science Board and the National Oceanic and
			 Atmospheric Administration Science Advisory Board on such research;
				(2)to assemble the science and engineering
			 expertise of State or local government agencies or departments and
			 nongovernmental entities (including universities and colleges and other
			 research and academic institutions), through a multi-entity effort focused
			 on—
					(A)improving
			 hurricane and other severe tropical storm forecasting capabilities, including
			 formation, track, and intensity change;
					(B)durable and resilient infrastructure;
			 and
					(C)mitigating impacts on coastal populations,
			 the coastal built environment, and the natural coastal environment, including
			 but not limited to, coral reefs, wetlands, and other natural systems that
			 mitigate hurricane wind and storm surge impacts; and
					(3)to make grants to
			 eligible entities to carry out research in the following areas:
					(A)Predicting
			 hurricane intensity changeResearch to improve understanding
			 of—
						(i)rapid change in
			 storm size, motion, structure, and intensity;
						(ii)storm internal
			 dynamics; and
						(iii)the interactions
			 of the storm and its environmental conditions, including the atmosphere, ocean,
			 and land surface.
						(B)Understanding
			 ocean-atmosphere interactionsObservations, theory and modeling, to
			 improve understanding of air-sea interaction in high wind speeds.
					(C)Predicting storm
			 surge, rainfall, inland flooding, and strong winds produced by hurricanes and
			 tropical storms during and after landfallResearch to understand, model, and predict
			 rainfall, flooding, high winds, the potential occurrence of tornadoes, and
			 storm surge, including probabilistic modeling and mapping of risk.
					(D)Improved
			 observations of hurricanes and tropical stormsResearch to
			 improve measurements of hurricanes and tropical storms through mobile radar
			 platforms, Global Positioning Systems technology, unmanned vehicles,
			 ground-based and wireless sensors, oceanic remote sensing technologies, and
			 air-deployed ocean profilers and floats to improve our understanding of the
			 complex nature of storms and their interaction with the ocean and land.
					(E)Assessing
			 vulnerable infrastructureResearch to develop a national
			 engineering assessment of coastal infrastructure, including infrastructure
			 related to levees, seawalls, drainage systems, bridges, water and sewage
			 systems, power, and communications, to determine the level of vulnerability of
			 such infrastructure to damage from hurricanes and to determine strategies to
			 reduce such vulnerabilities.
					(F)Interaction of
			 hurricanes with engineered structuresResearch to improve
			 understanding of the impacts of hurricanes and tropical storms on buildings,
			 structures, and housing combined with modeling essential for guiding the
			 creation of improved building designs and construction codes in locations
			 particularly vulnerable to hurricanes.
					(G)Relationship
			 between hurricanes, climate, and natural ecosystemsResearch to
			 improve the understanding of complex relationships between hurricanes and
			 climate, including research to determine the most effective methods to use
			 observational information and numerical model simulations to examine the
			 impacts on ecosystems over long and short periods of time, including but not
			 limited to impacts on coral reefs, wetlands, and other natural systems that
			 mitigate hurricane wind and storm surge impacts.
					(H)Technologies for
			 disaster response and recoveryResearch to improve emergency communication
			 networks for government agencies and non-government entities and to improve
			 communications between such networks during disaster response and recovery,
			 including cyber-security during disaster situations and the ability to improve
			 damage assessments during storms.
					(I)Evacuation
			 planningResearch to improve the manner in which
			 hurricane-related information is provided to, and utilized by, the public and
			 government officials, including research to assist officials of State or local
			 government in determining the circumstances in which evacuations are required
			 and in carrying out such evacuations.
					(J)Computational
			 capabilityResearch to improve understanding of the efficient
			 utility of multiple models requiring sharing and inter-operability of
			 databases, computing environments, networks, visualization tools, and analytic
			 systems beyond what is currently available for transitioning hurricane research
			 assets into operational practice and to provide access to robust computational
			 facilities beyond the facilities normally accessible by the civilian research
			 community for the hurricane research enterprise, including data acquisition and
			 modeling capability during hurricane events.
					(c)Cooperation with
			 other agenciesThe Under Secretary and the Director shall
			 cooperate with the head of each appropriate Federal agency or department,
			 research institute, university, and disaster-response or nongovernmental
			 organization to utilize the expertise and capabilities of such entity to carry
			 out the purposes of the National Hurricane Research Initiative, including
			 cooperation with the heads of the following entities:
				(1)The National
			 Aeronautics and Space Administration.
				(2)The National
			 Institute of Standards and Technology.
				(3)The Department of
			 Homeland Security, including the Federal Emergency Management Agency.
				(4)The Department of
			 Energy.
				(5)The Defense
			 Advanced Research Project Agency.
				(6)The Environmental
			 Protection Agency.
				(7)The United States
			 Geological Survey.
				(8)The Army Corps of
			 Engineers.
				(d)CoordinationThe
			 White House Office of Science and Technology Policy, through the National
			 Science and Technology Council, shall coordinate the activities carried out by
			 the United States related to the National Hurricane Research Initiative as a
			 formal program with a well defined organizational structure and execution
			 plan.
			(e)Grants
				(1)AuthorityThe Undersecretary and the Director may
			 award grants to appropriate State and local governmental agencies or
			 departments, research universities or nongovernmental entities to carry out the
			 purposes described in subsection (b).
				(2)Best
			 practicesThe Under Secretary and the Director shall develop and
			 make available to the public a description of best practices to be used to
			 carry out a project with a grant awarded under this subsection.
				(f)Research
			 seminars and forumsThe Under Secretary and the Director shall
			 carry out a series of national seminars and forums that assemble a broad
			 collection of scientific disciplines to direct researchers to work
			 collaboratively to carry out the purposes described in subsection (b).
			(g)Initial research
			 To develop Improved hurricane intensity Forecasts and impact
			 projectionsThe
			 Undersecretary and the Director shall within 120 days after the enactment of
			 this Act issue a request for proposals to undertake the basic and applied
			 research with an annual budget in the amounts as deemed appropriate by the
			 Under Secretary and the Director to accomplish the desired research results
			 during a 10-year term.
			(h)Authorization of
			 AppropriationsThere is authorized to be appropriated
			 $150,000,000 for each of the fiscal years 2009 through 2013 to carry out this
			 section.
			4.National
			 Infrastructure Database
			(a)Requirement To
			 establishThe Under Secretary and the Director shall establish a
			 National Infrastructure Database for the purposes of—
				(1)cataloging and
			 characterizing the physical, social, and natural infrastructure in order to
			 provide a baseline for developing standards, measuring modification, and
			 determining loss;
				(2)providing
			 information to Federal, State, and local government officials to improve
			 information public policy related to hurricanes and tropical storms; and
				(3)providing data to
			 researchers to improve their ability to measure hurricane impacts, separate
			 such impacts from other effects, both natural and anthropogenic, make effective
			 recommendations for improved building codes and urban planning practices, and
			 develop effective procedures for responding to infrastructure
			 disruption.
				(b)Database
			 requirementsThe National Infrastructure Database shall be a
			 virtual, cyber environment that uses existing capabilities and facilities, and
			 establishes new capabilities and facilities, as appropriate, to provide an
			 interoperable environment and the necessary metadata and other resources needed
			 by users of that Database.
			(c)Authorization of
			 AppropriationsThere is authorized to be appropriated $10,000,000
			 for each of the fiscal years 2009 through 2013 to carry out this
			 section.
			5.National Hurricane
			 Research Model
			(a)Requirement To
			 establishThe Under Secretary and the Director shall develop a
			 National Hurricane Research Model to conduct integrative research and to
			 facilitate the transfer of research knowledge to operational applications,
			 including linking relevant theoretical, physical, and computational models from
			 atmospheric, oceanic, economic, sociological, engineered infrastructure, and
			 ecologic fields, conducting experimental research to understand the extensive
			 complexities of hurricanes, training of the next-generation hurricane
			 researchers and forecasters, and obtaining measurable results in a
			 comprehensive framework suitable for testing end-to-end integrative
			 systems.
			(b)System
			 requirementsThe National Hurricane Research Model shall be a
			 physically distributed and highly coordinated working environment in which
			 research from the National Hurricane Research Initiative can be experimentally
			 substantiated using suitable quantitative metrics, and where a culture of
			 interaction and collaboration can further be promoted, including in the areas
			 of—
				(1)facilities and
			 cyber infrastructure;
				(2)software
			 integration; and
				(3)fixed mobile data
			 collection platforms and data provisioning systems.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated $75,000,000
			 for each of the fiscal years 2009 through 2013 to carry out this
			 section.
			
